¶ 1. Defendants appeal from a grant of summary judgment and entry of injunction against them requiring defendants to comply with Article 3.03(c) of the Amended and Restated Declaration of a Townhouse Regime for Gardenside with respect to their cats. Defendants raise issues of claimed discrimination against them and their pets, but none independently prohibited by Vermont law. As concluded by the superior court, disposition of defendants’ rights and obligations in regard to their pets in their residential community is governed by the “Regime,” or private bylaws, of Gardenside. Defendants failed to demonstrate error in the court’s reading and enforcement of the bylaws. Having found the superior court’s decision sound on the application of law to the undisputed facts of this case, we affirm it in its entirety.

Affirmed.

Motion for reargument denied June 24, 2009.